Case 2:21-cv-00069-DAO Document 2-12 Filed 02/02/21 PagelD.131 Page 1 of1

VENABI EK 600 MASSACHUSETTS AVE., NW WASHINGTON, DC 20001
= JULI T 202.344.4000 F 202.344.8300 www-Venable.com

January 11, 2021 J. Douglas Baldridge

T 202.344.4703
F 202.344.8300
JBaldridge@Venable.com

Via Electronic Mail and Federal Express
Jared L. Cherry

Phillips Winchester

4001 S 700 E. Suite 500

Salt Lake City, Utah 84107
jlc@phillipswinchester.com

Re: Further Response to Your December 18, 2020 Letter
Dear Mr. Cherry:

Thank you for speaking with me on Friday, January 8, 2021 when you called me about
Evermore Park LLC’s demands regarding Ms. Swift’s latest album. As stated in my letter of
December 29, 2020, there is no basis for your client’s claim that the Swift Parties’ use of the term
“evermore” infringes any trademark rights it may have. Moreover, your client has suffered no
damages whatsoever and, in fact, has openly stated that Ms. Swift’s album release creates a
“marketing opportunity” for your client’s troubled theme park. Regarding the latter, you
acknowledged that the theme park is experiencing financial difficulties due to the COVID-19
pandemic, calling into question whether its current reputation could be “damaged” at all even if
there were infringement (which there is not).

 
 
 
 

 

   

Quite simply, in light of your
client’s publicly asserted positions both on social media and before the US Patent & Trademark
Office, the asserted claims are frivolous and irresponsible and, if pursued further, will be defended
vigorously.

Please let me know if you have any additional questions. The Swift Parties continue to
reserve all rights.

Sincerely,
& <0 e> Ble h
J. Douglas Baldridge, Esq.

cc: Rebecca A. Liebowitz, Esq.
